Citation Nr: 0407572	
Decision Date: 03/23/04    Archive Date: 04/01/04	

DOCKET NO.  99-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for left thalamic 
lacunar infarction with residual right hemiparalysis and 
sensory loss, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, that denied the benefit 
sought on appeal.  (The veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Fargo, North Dakota.)  The veteran, who had active service 
from October 1950 to October 1952, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in December 2000 determined that service 
connection was in effect for left thalamic lesions with 
decreased sensation of the right side of the body, and 
remanded the issue of entitlement to an increased evaluation 
for the veteran's service-connected disability for additional 
development.  That development was accomplished, and the case 
was returned to the Board for further appellate review.  

A BVA decision dated in August 2002 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in an Order dated in June 
2003, the Court granted a Joint Motion for Remand (Joint 
Motion) filed in the case and vacated the Board's August 2002 
decision.  The case was subsequently returned to the Board.  
In December 2003, the Board returned the case to the RO for 
additional development, and following completion of the 
requested development, the case was returned to the Board for 
appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
has been obtained.

2.  The veteran's left thalamic disability is not productive 
of impairment of motor or mental function, does not involve 
the cranial or peripheral nerves and manifests purely mild 
sensory symptomatology over the right side of the face and 
right arm and leg.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left thalamic lacunar infarction with residual right 
hemiparalysis and sensory loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.120-4.124, 4.124a, 
Diagnostic Code 8099-8009 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
June 1999 rating decision, the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a March 2001 
letter to the veteran specifically informed the veteran of 
the provisions of the VCAA, including the evidence needed to 
substantiate his claim and the division of responsibilities 
between the veteran and the VA for obtaining that evidence.  

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 14 Vet. App. 412 (2004), which held, in part, that 
a VCAA notice, as required by 38 U.S.C.A§ 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in June 1999, prior to November 
9, 2000, the date the VCAA was enacted.  The VA believes that 
this decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, a substantially complete application was 
received from the veteran and in a rating decision dated in 
June 1999 the veteran's claim was denied.  Only after the 
rating decision and a remand from the Board in December 2000 
did the RO, in a March 2001 letter, specifically provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to his claim.  However, the Board also notes 
that the record indicates that prior to that time the veteran 
has been fully apprised of what evidence would be necessary 
to substantiate his claim, as well as informed of the 
specific assignment of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was provided with a copy 
of the rating decision dated in June 1999, setting forth the 
general requirements of then-applicable law pertaining to the 
establishment of a higher evaluation for his disability.  The 
general advisement was reiterated in the Statement of the 
Case dated in July 1999, as well as in subsequently dated 
Supplemental Statements of the Case.   

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in March 2001 and December 2003.  The 
record also indicates that the veteran was provided with 
copies of the Board decision of August 2002 and the remand of 
December 2003.  In August 2003, the veteran submitted 
additional evidence, requested the Board to proceed 
immediately with adjudication and advised the Board that he 
had no further information to submit.  Also, the veteran's 
representative indicated in the March 2004 Written Brief 
Presentation that they had no further argument or evidence to 
submit. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the Notice of 
Disagreement and Substantive Appeal that were filed by the 
veteran to perfect the appeal to the Board.  In the Board's 
opinion there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

Further, in reviewing RO determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an RO decision is appealed to the 
Board.  Rather, it is only after a decision of either the RO 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board and appeal 
to the Court, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim through the documents 
described above.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are private and VA medical records.  
In addition, the veteran has been afforded VA examinations in 
connection with his appeal, including an examination after 
his appeal to the Court, and he offered testimony at a 
hearing before a Hearing Officer at the RO.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review, and indeed have both indicated that they 
have nothing further to submit.  Accordingly, the Board finds 
that the VA has done everything reasonably possible to assist 
the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

The veteran essentially contends that his service-connected 
disability has increased in severity and that the current 
evaluation does not accurately reflect the severity of that 
disability.  Historically, a rating decision dated in 
November 1965 granted service connection for "psychoneurosis, 
possible neurological disease of unknown etiology with 
sensory paralysis right side of face and right hand," and 
assigned a 10 percent evaluation.  That decision was based on 
a review of service medical records and a VA examination 
performed in September 1965.  The 10 percent evaluation has 
remained in effect since that time.  

A rating decision dated in June 1998 recharacterized the 
veteran's disability as left thalamic lesions with decreased 
sensation of the right side of the body.  While a rating 
decision dated in February 2000 recharacterized the veteran's 
disability as a psychoneurosis and purported to deny service 
connection for left thalamic lesions, a BVA decision dated in 
December 2000 essentially pointed out that service connection 
had effectively been granted by previous rating decisions and 
had not been severed.  A rating decision dated in March 2002 
recharacterized the veteran's disability as left thalamic 
lacunar infarction with residual right hemiparalysis and 
sensory loss.  

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
disability ratings apply under a particular diagnostic code, 
the higher evaluation will be assigned if the disability more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, such as the 
situation in this case, it will be permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's left thalamic disability has 
been evaluated by the RO by analogy to a hemorrhage of the 
brain vessels under Diagnostic Code 8009.  Under that 
Diagnostic Code the disability is evaluated as 100 percent 
disabling for a period of six months.  Thereafter, residuals 
are evaluated, with a minimum disability evaluation of 
10 percent.  

The evidence for consideration includes a report of a May 
1999 VA examination, at which time the examiner indicated 
that there were paresthesias, dysthesias, or other sensory 
abnormalities of the veteran's right side.  The examiner did 
not believe there was evidence of neuropathy.  Following the 
examination the diagnosis was cerebral vascular accident, 
left thalamus with right facial and arm sensory disturbance.  

A report of a VA examination performed in December 1999 
reflects that the examiner had the benefit of a review of the 
veteran's claims file.  The veteran related that the symptoms 
involving the right side of his body had not changed since 
1965.  The veteran indicated that the reason he had fractured 
a right ankle was because of the sensory loss on the right 
side.  The veteran stated that the right side of his mouth 
dribbled at night wetting his pillow and that he had 
difficulty picking up small objects and writing with his 
right hand.  He indicated that his speech was slurred and he 
had some memory impairment.  On physical examination the 
veteran walked with a symmetric gait and was able to walk on 
his left toes, but had difficulty walking on his heels and 
the toes of his right foot due to a right ankle injury.  
Facial pinprick sensation was intact bilaterally, but with 
testing in the region of the chin on the right there was a 
sensation of "burning."  There was no facial asymmetry or 
weakness.  There was no weakness of shoulder shrug or head 
rotation and the tongue protruded centrally.  Olfactory 
function was impaired bilaterally with nasal congestion.  
Gustatory function was impaired for salt, sweet, bitter and 
sour on the right side of the tongue, but intact on the left 
side of the tongue.  Auscultation of the neck revealed a 
right carotid bruit.  Ankle reflexes were one plus on the 
right and two plus on the left.  Limb sensation was intact 
for vibratory sense, joint position and temperature.  
Pinprick sensation was intact except in the right foot.  
Manual muscle testing revealed 5/5 strength throughout and 
there was no evidence of any muscle wasting.  The impression 
following the examination was bilateral deep cerebral 
hemispheric ischemic changes secondary to cerebral vascular 
disease.  

Following the examination the examiner explained that the 
veteran developed a provoked functional paralysis in 1951 
from which he made a complete recovery.  It was not until 12 
years later that he developed sensory symptoms due to 
hypertensive cerebral vascular spasm from which he made an 
essentially complete functional recovery and was able to 
return to working in hazardous situations.  The examiner 
indicated that besides the MRI, which demonstrated cerebral 
vascular disease, the veteran currently had clinical evidence 
of cerebral atherosclerosis with the presence of a carotid 
bruit.  The examiner explained that this type of cerebral 
vascular disease, while being fairly common at age 70, would 
have been unlikely to have been present in 1951 when the 
veteran was only 24.  The examiner also indicated that the 
symptoms at that time were motor rather than sensory.  He 
concluded that therefore, it would be entirely speculative to 
attribute his current residuals of left thalamic infarct to 
his service-connected condition of psychoneurosis with 
neurologic disease of unknown etiology.  He indicated that it 
would also be speculative to conjecture that had MRI 
technology been available in 1951 it would have demonstrated 
a left thalamic infarct.  The examiner concluded that the 
veteran does have residuals of a left thalamic infarct, but 
that these residuals should not be considered to be the 
result of the service-connected disability.

At the request of the Board, the veteran underwent neurology 
and psychiatric examinations in March 2001.  Following the 
psychiatric examination the assessment was that there was no 
psychiatric diagnosis, and specifically no conversion 
disorder or psychoneurosis.  The examiner commented that the 
veteran was deemed highly credible and his reported symptoms 
have been consistent through many decades.  He commented that 
as a previous physician indicated the veteran's symptoms were 
highly congruent with the lesion only documented by an MRI in 
April of 1998.  He indicated that the veteran's previous 
diagnosis of psychoneurosis had in the past been noted to be 
consistent with what would now be diagnosed as a conversion 
disorder.  The examiner explained that conversion disorders 
usually did not follow a known neurological anatomy, while 
the veteran's deficits were highly consistent with a 
demonstrated lesion of the left thalamic area.  He explained 
that while you could not know with absolute certainly that an 
MRI in 1951 would have demonstrated the same lesion, it was 
possible to say with a medical certainty that the left 
thalamic infarct, and/or vascular spasm in the vessel 
subserving the area, was more likely the etiology of the 
service-connected deficits than a diagnosis of a conversion 
disorder.  He concluded that it would be more speculative to 
conclude that the veteran had a psychiatric disorder whose 
symptoms just happened to exactly overlap the symptoms of the 
later-acquired and documented central nervous system lesion.  

A report of the March 2001 VA neurology examination indicates 
that the examiner had reviewed the veteran's medical records.  
Following the examination and review the examiner stated that 
it was as likely as not that the veteran's symptoms of right 
hemiparalysis and sensory loss were due to the left thalamic 
lacunar infarction seen on an MRI done in 1998.  The examiner 
concurred with the VA psychiatrist's report that it would be 
speculative to conclude that the veteran's psychiatric 
disorder with symptoms just happened to exactly overlap with 
symptoms of a later-acquired and documented central nervous 
system lesion.  The examiner noted that the veteran's 
symptoms were purely sensory at this time and that no other 
objective evidence, except for that contained in the MRI 
report.  He indicated that the veteran's symptoms had been 
consistent throughout.  The examiner did not see any increase 
in his deficits, nor do the deficits appear to interfere with 
his functioning.  

In August 2003, the veteran submitted private medical records 
dated in 1996 and 1997.  These records pertain to treatment 
the veteran received for a fracture of his right ankle.

Following the veteran's appeal to the Court, the Board 
returned the case to the RO to afford the veteran an 
additional examination based on concerns expressed by the 
Court in a Joint Motion for Remand.  The Joint Motion granted 
by the Court pointed out that the veteran's disability 
manifested symptomatology in the right upper and lower 
extremities and suggested that the veteran may be entitled to 
separate evaluations for his right arm and leg.  In this 
regard, the Board's now vacated August 2002 decision 
concluded that the veteran's symptoms were purely sensory and 
affirmed the RO's denial of an evaluation in excess of 
10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  
However, the Joint Motion pointed out that the Note under the 
heading "Diseases of the Peripheral Nerves" provided for 
evaluations based on wholly sensory residuals and indicated 
that the Board should have considered whether the veteran was 
entitled to a higher evaluation for his disability under 
Diagnostic Codes 8510 to 8530.  However, it was not clear 
from the medical evidence whether the left thalamic lacunar 
infarction was responsible for the symptomatology the veteran 
experienced in his right upper and lower extremities or 
whether the veteran's disability produced any actual 
impairment of his cranial or peripheral nerves.  As such, the 
Board was of the opinion that a further examination of the 
veteran was necessary.  

That VA examination was performed in January 2004 and 
included a review of the veteran's claims file.  One of the 
purposes of the examination was to determine whether the 
veteran's disability produces any actual impairment of the 
cranial or peripheral nerves, and if so, to specify the 
specific nerves involved.  Following the examination and 
review the impressions were:

1.	Left thalamic lacunar infarction presenting 
with right hemisensory numbness.  There is a 
subjective complaint.  Numbness appears to be mild 
and has not significantly interfered with 
functioning.  There is no motor deficit noted.  The 
right hemisensory loss involving the right side of 
the head, right arm, and right leg do not follow a 
cranial nerve or peripheral nerve distribution and 
are more consistent with involvement of the sensory 
tracts above the brainstem i.e. with a thalamic 
infarct.
2.	Patient does have signs of peripheral 
neuropathy manifesting with stocking distribution 
of diminished pinprick and light touch sensation in 
both feet as described above.  This may be partly 
responsible for his complaints of mildly unsteady 
gait.  Previous workups for neuropathy include the 
TSH, B12 and folate level, ANA, rheumatoid factor, 
done in the past five years, have been within 
normal limits.  Peripheral neuropathy in both feet 
is unrelated to thalamic infarction.  Etiology of 
peripheral neuropathy is likely idiopathic given 
negative workup, may also be related to advanced 
age.
3.	Tremors involving both hands, seen with 
movement and absent with rest, likely due to 
essential tremors, cannot entirely rule out senile 
tremors.  This is not related to the thalamic 
infarct as it does involve both upper extremities.  
This tremors are mild, seen with movement (as when 
writing, using a spoon), but otherwise does not 
significantly interfere with functioning and 
trewatment [sic] at this time is not desired
4.	Complaints of right visual loss problems do 
not relate to the previous left thalamic infarct.  
Consider eye clinic evaluation for visual 
complaints.  
5.	Complaints of "fading," increasingly being 
unable to do things at home i.e. mowing the lawn, 
likely due to aging.  Gait problems may also be not 
only due to peripheral neuropathy, but also due to 
previous history of injury to the ankle, status 
post fracture in 1997 (records from Dr. Johnson's 
evaluation for ankle fracture in 1997/1996 were 
noted- underwent open reduction and internal 
fixation of bimalleolar ankle fracture).  

Based on this evidence, the Board finds that the currently 
assigned 10 percent evaluation accurately reflects the 
overall severity of the veteran's disability.  The veteran's 
disability is manifested only by sensory changes involving 
the right side of his body.  All examinations performed in 
connection with the veteran's claim have not disclosed any 
functional impairment of motor or mental functions.  In this 
regard, there is no complete or partial loss of use of an 
extremity, speech disturbance, impairment of vision, or 
disturbances of gait due to the veteran's disability.  In 
addition, none of the VA examinations have identified any 
specific nerve impairment due to the service-connected 
disability such that a higher evaluation would be warranted 
under the diagnostic codes pertaining to diseases of the 
cranial or peripheral nerves.  In fact, the examiner who 
performed the May 1999 examination identified no neuropathy, 
and the March 2001 VA neurology examination indicated that 
the veteran's symptoms were purely sensory and did not 
interfere with functioning.  

More recently, the examiner who performed the January 2004 VA 
examination specifically stated that the right sensory loss 
involving the right side of the head, right arm, and right 
leg do not follow a cranial nerve or peripheral nerve 
distribution and are more consistent with involvement of the 
sensory tracts above the brainstem i.e. with a thalamic 
infarct.  The examiner also stated these were subjective 
complaints and that the numbness appears to be mild and has 
not significantly interfered with functioning.  It was 
further explained that no motor deficit was noted, and while 
there was some signs of peripheral neuropathy in both feet, 
the etiology of the peripheral neuropathy was likely 
idiopathic given negative workup, but also may be related to 
advanced age.  Lastly the examiner concluded that the tremors 
involving both hands, complaints of right visual loss 
problems and complaints of "fading," and increasingly being 
unable to do things at home were likely due to aging.  

While the Board has considered and investigated the 
symptomatology the veteran reports he experiences and 
believes is associated with his service connected disability, 
there is simply no evidence that the actual symptomatology 
medically associated with the veteran's service connected 
disability is anything more than subjective sensory 
complaints that are no more than mild in severity.  As such, 
the Board finds that the criteria for a higher evaluation 
have not been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's left thalamic disability has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for left thalamic 
lacunar infarction with right hemiparalysis and sensory loss 
is denied.  



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



